As filed with the Securities and Exchange Commission on November26, 2008 Securities Act of 1933 File No. 333-155701 Investment Company Act of 1940 File No. 811-22254 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 x Registration Statement under the Securities Act of 1933 o Pre-Effective Amendment No. 1 o Post-Effective Amendment No. and x Registration Statement under the Investment Company Act of 1940 o Amendment No. 1 BLACKROCK CORE ALTERNATIVES PORTFOLIO LLC (Exact
